 


114 HCON 77 IH: Recognizing the 70th anniversary of the establishment of the United Nations.
U.S. House of Representatives
2015-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. CON. RES. 77 
IN THE HOUSE OF REPRESENTATIVES 
 
September 16, 2015 
Ms. Lee (for herself, Ms. McCollum, Mr. Grijalva, Mr. Beyer, Ms. Judy Chu of California, Mr. Farr, Mr. McDermott, Ms. Roybal-Allard, Mr. Serrano, Ms. Jackson Lee, Mr. Fattah, Ms. Wilson of Florida, and Mr. Lewis) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs 
 
CONCURRENT RESOLUTION 
Recognizing the 70th anniversary of the establishment of the United Nations. 
 
 
Whereas June 26, 2015, marked the 70th anniversary of the establishment of the United Nations;  Whereas, on June 26, 1945, the Charter of the United Nations was signed in San Francisco at the conclusion of the United Nations Conference on International Organization, and came into force on October 24, 1945; 
Whereas, on September 10, 1948, the United Nations General Assembly adopted the Universal Declaration of Human Rights, which is the cornerstone for modern day human rights;  Whereas in September 1960, 17 newly independent states, including 16 from Africa, joined the United Nations, marking the biggest increase in membership in any one year; 
Whereas the United Nations has greatly contributed to international peace and security;  Whereas the United Nations has provided a forum for the achievement of international cooperation to address international economic, social, cultural, and humanitarian problems, including promoting cooperation on climate change, supporting human rights, and combating human trafficking; 
Whereas since 1948, the United Nations has deployed 71 peacekeeping and observation missions in some of the world’s most complex regions and countries, including in Cambodia, El Salvador, Guatemala, Haiti, Liberia, Kosovo, Mozambique, Namibia, Tajikistan, and Timor-Leste;  Whereas United Nations peacekeeping missions have been charged with mandates such as preventing the outbreak of conflict or the spill-over of conflict across borders, stabilizing conflict situations after a cease-fire, assisting in the implementation of comprehensive peace agreements, and leading countries or territories through a transition to stable government; 
Whereas in 2006, under the leadership of the United Nations, member states adopted the first-ever global strategy to counter terrorism and subsequently other global agreements, including treaties against hostage-taking, aircraft hijacking, terrorism bombings, and terrorism financing;  Whereas the United Nations has provided electoral assistance to more than 100 countries and helped facilitate the transition to democracy in these countries, observing landmark elections in Cambodia, El Salvador, South Africa, Mozambique, Timor-Leste, Liberia, Iraq, Nepal, and Sierra Leone; 
Whereas the United Nations has made significant progress towards achieving the eight Millennium Development Goals that were established following the Millennium Summit of the United Nations in 2000, and is on track to adopt the 17 Sustainable Development Goals in September 2015 that require member states to commit to eradicating extreme poverty, fighting inequality, empowering women and girls, protecting natural resources, improving governance, and encouraging sustainable and inclusive economic growth;  Whereas the United Nations has played a critical role in improving global public health, including through the Joint United Nations Programme on HIV/AIDS; 
Whereas the United Nations World Food Program reaches more than 80,000,000 people in 75 countries annually;  Whereas today, with global population displacement at the highest level recorded since World War II, the World Food Program, together with the United Nations High Commissioner for Refugees and other United Nations agencies, is feeding, clothing, and sheltering millions from Syria to Iraq to the Central African Republic and beyond; 
Whereas United Nations Secretary-General Ban Ki-moon has implemented key reforms, and continues to be committed to instituting necessary reforms to improve the effectiveness of the United Nations and strengthen oversight;  Whereas the United Nations remains an indispensable partner for the United States as the United States Congress works to protect our national security and foreign policy interests around the world; 
Whereas the United Nations conducts business with numerous United States corporations and organizations and in 2014 awarded United States businesses with $555,500,000 in contracts;  Whereas these contracts were executed in 30 States and more than 100 cities and communities, benefitting hundreds of Americans who work to provide the United Nations a range of critical goods and services, including telecommunications, construction, food production, and military supplies; and 
Whereas United States participation and leadership in the United Nations is essential to securing United States interests in international peace and security: Now, therefore, be it  That Congress— 
(1)recognizes the 70th anniversary of the establishment of the United Nations;  (2)recognizes the United Nations for the critical role it plays in maintaining international peace and security; 
(3)applauds the United Nations for its leadership and ongoing efforts in addressing global health crises, including the global fight against HIV/AIDS;  (4)applauds the United Nations for its response to unprecedented humanitarian crises, which resulted in staggering escalation of displacements in countries such as Syria, Iraq, South Sudan, Somalia, Nigeria, Liberia, and Côte d’Ivoire; 
(5)commends the United Nations for its commitment to eradicating extreme poverty and hunger; and  (6)urges the President to issue a proclamation calling on the people of the United States to observe the 70th anniversary of the establishment of the United Nations with appropriate ceremonies and activities. 
 
